                        IN THE UNITED STATES DISTRICT COURT
                                DISTRICT OF COLORDO
                           SENIOR JUDGE MARCIA S. KRIEGER

Criminal Case No. 18-cr-00381-MSK-GPG

UNITED STATES OF AMERICA,

        Plaintiff,

v.

1.   BRUCE HOLDER,
2.   LEXUS HOLDER,
3.   CORINA HOLDER,
4.   GERI BOCHMANN,
5.   JESSICA BRADY, and
6.   MARIE MATOS,

      Defendants.
______________________________________________________________________________

              OPINION AND ORDER OVERRULING OBJECTIONS
______________________________________________________________________________

        THIS MATTER comes before the Court pursuant to Mr. Holder’s Objections (# 301,

302, 303) to various rulings or recommendations by the Magistrate Judge, as discussed in more

detail below.

                                              FACTS

        The Second Superseding Indictment (# 183) charges Mr. Holder with six counts: (i)

engaging in a conspiracy to distribute fentanyl in violation of 21 U.S.C. § 846; (ii) distribution of

a controlled substance (fentanyl) resulting in death, namely, the death of victim J.E., in violation

of 21 U.S.C. § 841(a)(1) and (b)(1)(C); (iii) distribution of a controlled substance (fentanyl)

resulting in serious bodily injury, namely, to victim Z.G., in violation of 21 U.S.C. § 841(a)(1)

and (b)(1)(C); (iv) distribution of a counterfeit controlled substance (that is, drugs purporting to

be manufactured by Mallinckrodt, Inc. when, in fact, they were not) in violation of 21 U.S.C. §

                                                  1
841(a)(2) and (b)(1)(C); (v) distribution of fentanyl in or about June 2018, in violation of 21

U.S.C. § 841(a)(1) and (b)(1)(C); and (vi) distribution of a counterfeit controlled substance

(drugs purporting to be manufactured by Mallinckrodt, Inc.), in or about June 2018, in violation

of 21 U.S.C. § 841(a)(1) and (b)(1)(C).

       Mr. Holder filed various pretrial motions, and the Court referred those motions to the

Magistrate Judge for rulings or recommendations, as appropriate. The Magistrate Judge issued

those rulings and recommendations, and Mr. Holder timely filed the instant Objections (# 301,

302, 303).

                                           ANALYSIS

       A. Rule 404(b) Evidence

               1. Background

       At Mr. Holder’s request, the Government gave notice of the evidence it intended to offer

at trial under Fed. R. Evid. 404(b) (# 46). The Government’s notice identified five categories of

evidence that the Government intended to offer pursuant to Rule 404(b): (a) evidence that

various witnesses had purchased fentanyl directly from Mr. Holder or had observed others doing

so; (b) evidence that a witness traveled to Mexico with Mr. Holder for the purpose of Mr. Holder

refreshing his supply of fentanyl pills; (c) evidence that a law enforcement agent made a

controlled purchase of fentanyl pills from a witness (“W-14”), that W-14 obtained the pills from

another witness (“W-5”), and that W-5 obtained the pills directly from Mr. Holder; (d) evidence

that Mr. Holder distributed fentanyl pills to Tanner Crosby, who died from a drug overdose

involving fentanyl and other substances, that a search of Mr. Crosby’s residence located fentanyl

pills in a baggie with a penguin logo on it, and that similar baggies were located in Mr. Holder’s




                                                 2
home during a search; (e) evidence that after his arrest, Mr. Holder directed his wife to delete the

contents of an iPad in order to conceal evidence of his fentanyl distribution.

       Mr. Holder moved (# 204) to exclude that evidence, arguing that: (i) the Government had

not specifically articulated the relevant purposes or particular inferences that should be drawn

from each item, warranting the wholesale exclusion of all of the noticed evidence; and (ii) that

there are factual inconsistencies or other defects in the inferences that the Government draws

from its own evidence, such that the evidence is not as probative of the matters for which the

Government proffers it.

       This Court referred Mr. Holder’s motion to the Magistrate Judge for consideration. On

November 27, 2019, the Magistrate Judge issued an Order (# 283), finding that: (i) as to

categories (a), (b), and (c) above, as the result of the Government filing a recent Superseding

Indictment that broadened charges against Mr. Holder, evidence that might previously have been

cognizable under Rule 404(b) was now direct evidence of the specific criminal acts charged

against Mr. Holder and thus, not subject to Rule 404(b) analysis; and (ii) evidence relating to the

death of Tanner Crosby and the evidence of Mr. Holder directing his wife to erase the iPad were

not Rule 404(b) evidence because they involve events that occurred within the course and scope

of the drug distribution conspiracy newly-charged in the Superseding Indictment. Thus, the

Magistrate Judge denied Mr. Holder’s motion, finding that “the evidence the Government seeks

to introduce is not subject to Rule 404(b) review.”

       Mr. Holder filed timely objections (# 301) to the Magistrate Judge’s order pursuant to 28

U.S.C. § 636(b)(1)(A). Mr. Holder argues that: (i) the Magistrate Judge erred in finding that

evidence relating to the death of Mr. Crosby was not Rule 404(b) evidence, as Mr. Crosby’s drug

use and subsequent death is not encompassed within any of the counts in the superseding



                                                 3
indictment, and must therefore be collateral evidence offered under Rule 404(b); and (ii) the

Magistrate Judge erred in concluding that Mr. Holder’s alleged instructions to his wife to erase

the iPad was not Rule 404(b) evidence simply because the event occurred during the life of the

conspiracy charged in the Superseding Indictment and that such evidence should be excluded

under Rule 404(b).

               2. Standard of review

       Because Mr. Holder’s motion to exclude addresses an evidentiary issue and does not

otherwise dispose of a claim or defense, his objections to Magistrate Judge Gallagher’s rulings

on that motion are cognizable under 28 U.S.C. § 636(b)(1)(A). Thus, the Court reviews

Magistrate Judge Gallagher’s denial of the motion to exclude to determine whether it is “clearly

erroneous or contrary to law.” A ruling is “clearly erroneous” where, after reviewing the entirety

of the evidence, this Court is “left with the definite and firm conviction that a mistake has been

committed.” Allen v. Sybase, Inc., 468 F.3d 642, 659 (10th Cir. 2006).

       Fed. R. Evid. 404(b)(1) provides that evidence that a person engaged in “a crime, wrong,

or other act is not admissible to prove a person’s character in order to show that on a particular

occasion[,] the person acted in accordance with that character.” However, Rule 404(b)(2)

provides that such acts may be admissible for non-character purposes, such as to prove “motive,

opportunity, intent, preparation, plan, knowledge, identity, absence of mistake, or lack of

accident.” In addition to meeting the facial criteria of Rule 404(b)(2), the evidence must also be

relevant under Fed. R. Evid. 402, survive the balancing test of Fed. R. Evid. 403, and should be

subjected to an appropriate limiting instruction under Fed. R. Evid. 105. U.S. v. Isabella, 918

F.3d 816, 840 (10th Cir. 2019).

               3. Mr. Crosby’s death



                                                 4
       This Court finds that the Magistrate Judge did not err in concluding that the evidence the

Government intends to proffer with regard to Mr. Crosby’s death is not evidence falling within

the scope of Rule 404(b). According to the Government’s proffer, the Government intends to

put on evidence that1:

       • Witness W-2 will testify that Mr. Holder distributed fentanyl to Mr. Crosby.

       This Court finds that such evidence is not being offered to prove Mr. Holder’s

“character,” but rather, is evidence that is being offered to prove exactly what is charged in

Count 1 of the Second Superseding Indictment – that Mr. Holder distributed fentanyl between

June 2017 and January 2019. The Government’s proffer does not indicate when W-2 witnessed

Mr. Holder distributing the fentanyl to Mr. Crosby, but a fair inference is that such distribution

occurred closely in time to Mr. Crosby’s death on May 19, 2018, placing that distribution

squarely within the time period of the conspiracy charged in the Second Superseding Indictment.

As such, this is evidence that is intrinsic to the charged crime, and thus falls outside the scope of

Rule 404(b). See U.S. v. Duncan, 766 Fed.Appx. 604, 608 (10th Cir. 2019).

      • Mr. Crosby died from a mixed drug overdose on May 19, 2018, and that fentanyl was
among the drugs found in his body at that time.

       Neither of these facts are being offered to “prove a person’s” – presumably, Mr. Crosby’s

– “character,” much less show that, on some other occasion, Mr. Crosby “acted in accordance

with that character.” If, for example, this were an auto accident case and the question for trial

was “was Mr. Crosby under the influence of an illegal drug at the time of the accident in March

2018?,” evidence that Mr. Crosby died of a drug overdose in May 2018 might be evidence of Mr.



1
       The Government’s response to Mr. Holder’s objections appears to offer an additional fact
not found in the initial proffer: that there were “numerous communications between [Mr. Holder]
and Mr. Crosby, [ ] often in coded language, show[ing] that [Mr. Holder] frequently worked with
Mr. Crosby to distribute” the fentanyl.
                                                  5
Crosby’s character (a user of illegal drugs), used to show that on a different date (May 2018),

Mr. Crosby acted in conformity with that character trait (by again using illegal drugs). In that

circumstance, Rule 404(b) would control whether evidence of Mr. Crosby’s overdose in May

2018 was proof that he engaged in the similar bad act of illegal drug use in March 2018. But

here, even assuming that the fact that Mr. Crosby died of a drug overdose is somehow evidence

of “character” – and the Court doubts that it is – Mr. Crosby’s character is utterly irrelevant to

the charges against Mr. Holder. Thus, this is not evidence governed by Rule 404(b) at all.

       • A post-mortem search of Mr. Crosby’s apartment yielded fentanyl pills “similar in
appearance to the pills charged in this case,” and that such pills were found “in a distinctive
baggie with penguin logos on it.”

       This is not evidence of a “crime, wrong, or other act” by a person (presumably, Mr.

Crosby), nor is it offered to prove that person’s character. It is simply a fact: drugs found in Mr.

Crosby’s home were distinctively packaged. Thus, it is not Rule 404(b) evidence.

       • A search of Mr. Holder’s house revealed “these same distinctive baggies” in Mr.
Holder’s bedroom.

       The Court has doubt that possession of baggies is the type of “crime, wrong, or other act”

contemplated by Rule 404(b). The mere possession of “distinctive baggies” is not the kind of

action that “might adversely reflect on [Mr. Holder’s] character.” See Huddleston v. U.S., 485

U.S. 681, 685 (1988). Not every action by a defendant is the type of “bad act” governed by Rule

404(b). The fact that a defendant chooses a particular brand of gum, or drives a certain kind of

car, or, indeed, possesses a certain type of baggie, is not the type of “crime, wrong, or act”

contemplated by Rule 404(b). Rather, the rule is concerned with those types of actions that

demonstrate that a person possesses certain disreputable or unsavory characteristics. If the

Government were to take the position that Mr. Holder’s possession of penguin logo baggies was

probative simply because “drug dealers are known to use penguin logo baggies,” an argument

                                                  6
that his possession of such baggies reflected his character as a drug dealer might give rise to Rule

404(b) concerns. But the Government has not made such an argument here. Mr. Holder’s

possession of penguin logo baggies is probative because Mr. Crosby’s fentanyl was packaged in

penguin logo baggies. Thus, Mr. Holder’s possession of such baggies is not offered to prove Mr.

Holder’s character, but simply, his possible status as the distributor of the fentanyl consumed by

Mr. Crosby. Thus, this Court agrees with the Magistrate Judge that this was not evidence

governed by Rule 404(b).

       Even assuming it was, though, this evidence would remain admissible under Rule

404(b)(2). Proof that the drugs possessed by Mr. Crosby were found in distinctive packaging

that Mr. Holder possessed in quantity would be probative for establishing the identity of the

person who provided those drugs to Mr. Crosby (whether directly or indirectly). As such, even if

this fact were Rule 404(b) evidence – and the Court believes it is not – the evidence would

nevertheless fall within Rule 404(b)(2)’s exception.

       • Witness W-2, and a second witness identified as W-4, “both confronted [Mr. Holder]
regarding their belief that [Mr. Holder] distributed the pills that caused Mr. Crosby’s death.”

        It is not at all clear that this evidence describes an “act” by anyone other than witnesses

W-2 or W-4, and that act has nothing to do with a trait of their character. Thus, this is not Rule

404(b) evidence.

       To be sure, a conclusion that the evidence is not subject to analysis under Rule 404(b)

does not mean that the evidence will necessarily be deemed admissible at trial. The Court

expresses no opinion as to whether some or all of the evidence proffered by the Government

regarding Mr. Crosby, or any other matter, will survive the balancing test of Rule 403 or

objections on grounds such as relevance or cumulativeness. Those matters are not properly

before the Court this time and will need to be raised at the appropriate time during trial.

                                                  7
Nevertheless, the Court agrees with the Magistrate Judge that all of the Government’s proffered

evidence regarding the facts surrounding Mr. Crosby’s death is not controlled by Rule 404(b).

               4. Mr. Holder’s instructions to his wife

       At the time of Mr. Holder’s arrest, agents seized a cell phone and iPad, which were

believed to contain evidence of Mr. Holder’s fentanyl distribution. Shortly after that arrest, Mr.

Holder spoke to his wife in a phone call that was recorded by jail authorities. The Government

describes (but does not transcribe) the contents of this call as “[Mr. Holder] and his wife

discussed remotely wiping the devices . . . to prevent the government from accessing the

information contained on the devices.”2 Later, at his detention hearing, Mr. Holder “admitted

that he sought to attempt to wipe the devices, but claimed that he did so to prevent the

government from seeing private images on the devices.”

       The Court will assume that a person’s attempts to erase electronic data to obstruct

prosecution is the type of “crime, wrong, or act” contemplated by Rule 404(b). But it does not

necessarily appear to the Court that the Government is offering proof of that act by Mr. Holder to

demonstrate an aspect of his character. At best, it could be suggested that the Government’s

argument is intended to paint Mr. Holder as having a dishonest character, or one cognizant of his

own guilt. But even so, the essential characteristic of Rule 404(b) evidence is that it is used to

show that, on some other occasion, the defendant “acted in accordance with that character.”

Thus, to constitute Rule 404(b) evidence, the Government must be intending to prove that, at

some point in time other than when he was directing his wife to erase the phone and iPad, Mr.



2
        The Court understands that Mr. Holder disputes this description of the evidence. He
offers his own version of events in which his wife simply reported to him that she had attempted
to wipe the devices on her own, and that Mr. Holder simply responded “ok.” Nevertheless, the
Court will analyze the Government’s version of the events in order to provide the parties with the
most complete ruling.
                                                  8
Holder’s actions were consistent with that dishonest or guilt-conscious character. Nothing in the

Government’s proffer suggests that this is the Government’s approach. Rather, the

Government’s proffer describes a single event – the instruction to his wife to erase the devices –

to demonstrate that, at the time of that event, Mr. Holder demonstrated awareness of his

wrongdoing. Thus, this is not evidence governed by Rule 404(b).

       Even assuming it is, however, the Court agrees with the Government that it nevertheless

falls outside of Rule 404(b) for a different reason: that it is evidence intrinsic to the operation of

the conspiracy. Although Mr. Holder was arrested in August 2018 (# 7), the Second Superseding

Indictment alleges that the conspiracy continued to operate through January 2019. The

Government’s proffer does not indicate when Mr. Holder allegedly instructed his wife to wipe

the devices, but it does appear to suggest that this event occurred before Mr. Holder’s detention

hearing on August 27, 2018 (# 11). Thus, it is a fair conclusion that the conspiracy remained in

operation despite Mr. Holder’s arrest and that his instructions to his wife to erase the devices and

conceal evidence of the conspiracy’s operation was itself an act in furtherance of the conspiracy.

U.S. v. Alcorta, 853 F.3d 1123, 1139 (10th Cir. 2017).

       Accordingly, the Court finds that the Magistrate Judge correctly determined that the

Government’s proffer regarding the facts surrounding the death of Mr. Crosby and Mr. Holder’s

instructions to his wife did not implicate the operation of Rule 404(b). Thus, that rule did not

control the admissibility of the evidence. Therefore, the Court overrules Mr. Holder’s objections

and affirms the Magistrate Judge’s ruling denying his motion to exclude.

       B. Motion to dismiss

       Count 5 of the Second Superseding Indictment charges Mr. Holder with distributing

fentanyl in June 2018. Count 6 charges him with distributing a counterfeit controlled substance



                                                   9
– drugs that purported to be manufactured by Mallinckrodt, Inc. but which were not – in June

2018.

        On September 3, 2019, Mr. Holder moved (# 202) to dismiss either Count 5 or Count 6,

arguing that the two counts were multiplicitous in violation of the Double Jeopardy Clause of the

Fifth Amendment to the U.S. Constitution. Mr. Holder alleged that the two counts charged the

identical conduct – distribution of fentanyl pills in June 2018 that falsely bore a Mallinckrodt

trademark. The Government responded (# 248), acknowledging that the two counts relied upon

the same conduct, and thus “Counts 5 and 6 are multiplicitous.” But the Government argued that

the doctrine of multiplicity operated to ensure that a defendant “will [not] receive more than one

sentence for a single offense,” such that the Government could charge and prove multiplicious

offenses, and would only have to elect post-verdict the charge on which it intended to proceed to

sentencing.

        The Court referred the motion to the Magistrate Judge for a recommendation. On

November 27, 2019, the Magistrate Judge recommended (# 284) that Mr. Holder’s motion be

denied. Relying on U.S. v. Bolt, 776 F.2d 1463, 1467-80 (10th Cir. 1985), the Magistrate Judge

found that there was a possibility of a split jury verdict between Counts 5 and 6 (i.e. that the jury

might find that the pills distributed by Mr. Holder were fentanyl but did not bear a false

trademark, or that they bore a false trademark but were not fentanyl). Thus, the Magistrate Judge

recommended that the Court allow both counts to proceed to trial, but allay any issue of potential

prejudice to Mr. Holder by means of an appropriate jury instruction (that the Government was

directed to craft).

        Mr. Holder filed timely objections (# 302) to the Magistrate Judge’s recommendation,

arguing: (i) the Magistrate Judge misapprehended U.S. v. Johnson, 130 F.3d 1420 (10th Cir.



                                                 10
1997), and that Johnson actually favors requiring the Government to make an election of counts

prior to trial; (ii) that “there is no variation in proof between the counts” because the same pills

support both Claim 5 and Claim 6; and (iii) allowing both claims to proceed will amount to a

prejudicial “piling on.”

        Because Mr. Holder’s motion seeks the dismissal of a count, the Magistrate Judge’s

recommendation is governed by 28 U.S.C. § 636(b)(1)(B), and the Court reviews Mr. Holder’s

objections de novo.

        The Government having conceded that Counts 5 and 6 are multiplicitous, the Court takes

that conclusion as established.3 Multiplicity is “not fatal to an indictment,” and indeed, “the

government may charge and even submit multiplicitous counts to the jury,” so long as the

defendant is not sentenced on both counts. U.S. v. McCullough, 457 F.3d 1150, 1162 (10th Cir.

2006); U.S. v. Baum, 542 Fed.Appx. 724, 726 (10th Cir. 2013). If multiplicitous charges are

brought, and the trial court is “satisfied that there is sufficient proof to go to the jury on both

counts, [it] should instruct the jury as to the elements of each offense”; but upon a guilty verdict

as to both counts, the trial court “should enter judgment on only one of the statutory offenses.”

Ball v. U.S., 470 U.S. 856, 865 (1985).

        In U.S. v. Johnson, 130 F.3d 1420 (10th Cir. 1997), the court considered a defendant’s

contention that, although he was not ultimately punished for multiplicitous counts, the court’s



3
        21 U.S.C. § 841(a)(1), cited in Count 5, prohibits the distribution of a “controlled
substance.” 21 U.S.C. § 841(a)(2), cited in Count 6, prohibits the distribution of a “counterfeit
substance.” The statute defines a “counterfeit substance” as a “controlled substance which . . .
bears [a false] trademark.” 21 U.S.C. § 802(7). Thus, all “counterfeit substances” are also
“controlled substances,” and proof of Count 6 will necessarily require the Government to prove
Count 5 as well. But it does not appear that proof of Count 5 requires the Government to
establish any fact that it would not have to establish in order to prove Count 6 as well. See
Blockburger v. U.S., 284 U.S. 299 (1932) (charges are distinct if each requires proof of an
element that the other does not). In that sense, Count 5 is a lesser included offense of Count 6.
                                                   11
failure to dismiss one of the two counts prior to trial “was prejudicial because it allowed the

government to introduce evidence at trial” that would not otherwise have been permitted. The

10th Circuit considered the issue of “whether the district court erred in refusing to require the

government to elect between the two firearm counts prior to trial” (conceding that the issue “is

within the discretion of the trial court”). It explained that the risk of not requiring pre-trial

election “is that it may falsely suggest to a jury that a defendant has committed not one but

several crimes,” and that, in such circumstances, the risk increases that the jury will be diverted

from a careful analysis of the conduct at issue and will reach a compromise verdict or assume the

defendant is guilty on at least some of the charges.” (Johnson found that the trial court there had

not abused its discretion because “the possibility (albeit slim) existed that Johnson could be

convicted on one count and acquitted on the other” and that there was “little if any risk that

evidence pertaining to the multiple firearm counts resulted in the jury reaching a compromise

verdict or in assuming Johnson’s guilt on one or more of the counts.”)

        Taken together, Ball and Johnson explain that a trial court may allow multiplicitious

charges to go to the jury, but it should decline to do so if the combination of charges unduly

suggest to the jury that the defendant has committed numerous crimes or if there is reason to

believe that the jury might become confused by the various charges and default to a compromise

verdict. Johnson further suggests that the ability of the jury to find the defendant guilty on one

count but not the other could favor allowing both charges to proceed to trial.

        This Court agrees with the Magistrate Judge that, as in Johnson, there is some possibility

– again, admittedly slim – that the jury could convict Mr. Holder on Count 5, but not on Count 6.

It appears to be undisputed that all of the substances distributed by Mr. Holder consist of blue

fentanyl pills, stamped with an “M 30” marking similar to that found on Mallinckrodt’s



                                                   12
oxycodone pills. The jury could conclude that the pills were indeed fentanyl, and thus

“controlled substances” sufficient to satisfy Count 5, yet find that the markings on the pills were

not sufficiently similar to (or, at the very least, that Mr. Holder did not know that they were

similar to) the Mallinckrodt mark, preventing the conclusion that the pills were “counterfeit.”

Moreover, this Court agrees with the Magistrate Judge that any risk of prejudice to Mr. Holder

from being tried on both Counts 5 and 6 simultaneously – and this Court is not persuaded that

such prejudice is present here – can be alleviated through the careful crafting of jury instructions.

Accordingly, the Court overrules Mr. Holder’s Objections, adopts the Recommendation, and

denies Mr. Holder’s Motion to Dismiss.

       C. Motion In Limine

       On September 3, 2019, Mr. Holder filed a Motion In Limine (# 207), asking that six

categories of evidence be excluded from trial: (i) statements made by Jamie Aragon about the

source of the pills he overdosed on, which Mr. Holder contends constitutes inadmissible

testimonial hearsay; (ii) evidence regarding Mr. Aragon’s subsequent suicide, which Mr. Holder

contends would be irrelevant to the charges herein and unduly prejudicial; (iii) evidence

regarding Mr. Holder’s prior convictions from1993 for marijuana possession and possession of a

firearm, as well as a 2003 conviction for possession of a firearm; (iv) statements that third parties

gave to law enforcement about Mr. Holder’s sales of drugs other than the fentanyl at issue and

evidence of Mr. Holder accepted guns as payment for drug sales, all of which Mr. Holder argues

is inadmissible under Rule 404(b) and which is irrelevant and unduly prejudicial; (v) the

Government’s use of the word “cartel” to describe Mr. Holder’s activities, because that word has

inaccurate and prejudicial connotations; and (vi) questions to witnesses that ask them to

speculate about the contents of the pills they received from Mr. Holder, if they did not know at



                                                 13
the time, because such evidence would reflect hearsay that those witnesses learned of only after

Mr. Holder’s arrest.

       The Court referred the motion to the Magistrate Judge. On November 27, 2019, the

Magistrate Judge granted in part and denied in part (# 285) the motion. Specifically, the

Magistrate Judge ordered: (i) that statements made by Jamie Aragon would be excluded; (ii) that

the fact of Mr. Aragon’s suicide was admissible simply to explain his inability to testify at trial;

(iii) the fact that Mr. Holder is a felon is admissible to explain why the conspiracy engaged in

certain mechanics (that is, why Mr. Holder insisted that other witnesses drive his fentanyl-laden

truck across the U.S.-Mexico border while Mr. Holder crossed on foot, as his status as a felon

would otherwise have increased the chances of a vehicle search), but the details of his prior

convictions are not admissible; (iv) that evidence that Mr. Holder accepted firearms as payment

for drugs was admissible, and that the question of whether his distribution of other drugs could

be the subject of evidence was premature, as it was not clear whether the Government would

tender such evidence; (v) that use of the word “cartel” by witnesses to describe Mr. Holder’s

activities was permissible; and (vi) that issues about witnesses testifying as to the contents of the

pills they took were not sufficiently ripe at this time, and that the admissibility of such testimony

would have to be evaluated in context at the time of trial.

       Mr. Holder filed timely Objections (# 303) to the Magistrate Judge’s Order. He contends

that: (i) the Magistrate Judge erred in finding that Mr. Aragon’s death was relevant to explain his

absence from trial because the Government has no burden to explain why a witness will not

testify; (ii) the Magistrate Judge erred in concluding that Mr. Holder’s status as a felon was res

gestae that helped explain the mechanics of the conspiracy; (iii) the Magistrate Judge erred in

concluding that evidence about Mr. Holder’s sales of other drugs was unripe was incorrect; and



                                                 14
(iv) that the Magistrate Judge erred in finding that the word “cartel” has a non-prejudicial

significance to this case.

       For the reasons discussed previously, this Court reviews the objected-to portions of the

Magistrate Judge’s Order under 28 U.S.C. § 636(b)(1)(A), reversing only if the Magistrate

Judge’s conclusions are clearly erroneous or contrary to law.

       This Court has a longstanding resistance to adjudicating motions in limine prior to trial,

particularly those that turn in substantial part on a balancing of relevance and prejudice under

Rule 403. The admissibility of a given item of evidence often turns on its precise content, but

general descriptions of what a party intends to prove often fail to provide the necessary level of

specificity. And the extent to which evidence is probative (and prejudicial) often depends in

large part on the specific context in which it is offered at trial, yet that context cannot always be

reliably anticipated at the time of a motion in limine. And, of course, parties rarely have

finalized their trial strategy at the time of such motions, such that many items of evidence that

the movant might oppose may never be offered at trial in any event. Thus, it has typically been

this Court’s practice to defer ruling on motions in limine that invoke these grounds, deferring the

question of admissibility until the proponent is prepared to present the challenged evidence, at

which time the Court can take a detailed proffer (outside the presence of the jury) and issue an

informed ruling.

       This case is no exception. The evidentiary items on which Mr. Holder continues to

request a ruling are not well-suited for pretrial determinations of admissibility. For example, the

question of whether the fact of Mr. Aragon’s death itself is admissible presents a different

evidentiary question than the admission of the cause of that death, which in turn presents a

different question as to the circumstances of that death. At a minimum, this Court would be



                                                  15
inclined to permit the Government to elicit the fact that Mr. Aragon is deceased as the

explanation for why he is not testifying at trial. But the question of how Mr. Aragon died, much

less when and under what circumstances are matters that begin to lose probative character (that

is, as explanations as to why a witness is not present) and introduce increasing amounts of

prejudicial character. At the same time, testimony that “Mr. Aragon is dead,” coupled with

expected testimony about his drug overdose, may cause the jury to incorrectly infer that his

overdose was the cause of that death; in these circumstances, Mr. Holder might actually want to

elicit the fact that Mr. Aragon specifically died as a result of a suicide (without necessarily

eliciting when that suicide occurred). But even a finely-calibrated calculus as to what can and

cannot be admitted can be upended by a stray and unexpected remark from a witness, potentially

requiring the entire admissibility question to be approached anew now that the jury is privy to

facts that neither the parties nor the Court expected them to have. Thus, pretrial admissibility

determinations are often inappropriate, insufficiently informed, and often unreliable.

       Similarly, Mr. Holder’s status as a felon might come up at trial in a variety of potential

contexts. Some of these might be admissible while others may not. For example, the

Government contends that it intends to have a witness testify that he accompanied Mr. Holder on

a trip to Mexico to pick up fentanyl pills, that Mr. Holder told the witness that the pills had been

loaded into compartments in the body of Mr. Holder’s truck, and that it was necessary for the

witness to drive the truck back across the border while Mr. Holder walked because, by Mr.

Holder’s own admission, he was a felon and the authorities would be more likely to search the

truck if he were in it. This evidence would likely be admissible, as the fact of the felony

conviction is coming from the mouth of Mr. Holder himself and is indeed an explanation as to

why Mr. Holder chose a particular method to import the drugs. (Such a statement is not hearsay,



                                                 16
both because it is not being offered for its truth – it is equally possible that Mr. Holder lied to the

witness about a prior felony conviction in order to cause the witness to drive the truck across the

border – and because Mr. Holder’s admission would be non-hearsay under Fed. R. Evid.

801(d)(2)(A).) In contrast, the Court might agree with Mr. Holder that a witness who is called

simply to attest to the facts of Mr. Holder’s prior convictions might not satisfy the Rule 403

balancing test. Separately, Mr. Holder requests a determination of whether the facts of his

convictions could be used as impeachment against him under Fed. R. Evid. 609, should he elect

to testify, as the Court’s ruling might affect his decision as to whether to testify. But the

Government has indicated in its response to Mr. Holder’s Objections that “it does not intend to

introduce [Mr. Holder’s] prior convictions for impeachment purposes,” and thus, this issue

would appear to be moot.

       Accordingly, the Court overrules, without prejudice, Mr. Holder’s Objections to the

Magistrate Judge’s Order. Mr. Holder is free to raise, at the appropriate time, evidentiary

objections to these categories of evidence and the Court will provide a precise ruling based on

the evidence itself (as articulated by the witness or as proffered by the Government) and the

context in which it is being presented.

                                           CONCUSION

       For the foregoing reasons, the Court OVERRULES Mr. Holder’s Objections (# 301,

302, 303). It ADOPTS and/or AFFIRMS the Magistrate Judge’s rulings or recommendations (#




                                                  17
283, 284, 285) as set forth herein. Mr. Holder’s Motion to Dismiss (# 202), Motion to Exclude

Evidence Under Rule 404(b) (# 204), and Motion In Limine (# 207) are DENIED.

       Dated this 28th day of January, 2020.
                                                    BY THE COURT:




                                                    Marcia S. Krieger
                                                    Senior United States District Judge




                                               18
